COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


BOK DUK KIM

v.   Record No. 2020-95-4                        MEMORANDUM OPINION *
                                                     PER CURIAM
CASH FLEX                                          MARCH 12, 1996
AND
LUMBERMEN'S MUTUAL CASUALTY COMPANY


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
              (Bok Duk Kim, pro se, on brief).

              (Michael L. Zimmerman; Brault, Palmer, Grove,
              Zimmerman, White & Mims, on brief), for appellees.



     Bok Duk Kim appeals a decision of the Workers' Compensation

Commission dismissing her application alleging an occupational

disease.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.
     This appeal is controlled by the Supreme Court's decision in

The Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___,

___ (1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we affirm the commission's decision
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
    Affirmed.




2